UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANTOS RODRIGUEZ GARCIA, individually
and on behalf of others similarly situated,
                              Plaintiff,

                    – against –
                                                             OPINION AND ORDER
BKUK 3 CORP. (d/b/a LA CARBONARA
                                                                  17 Civ. 4385 (ER)
RESTAURANT), BKUK 8 CORP. (d/b/a
SERENATA), BKUK 9 CORP. (d/b/a LIMON
JUNGLE), B & R SORRENTO CORP. (D/B/A
INTERMEZZO), BESIM KUKAJ, and JOHN
DOE,
                        Defendants.


Ramos, D.J.:

       On June 9, 2017, plaintiﬀ Santos Rodriguez Garcia brought the above-captained action

against BKUK 3 Corp. (d/b/a La Carbonara Restaurant), BKUK 8 Corp. (d/b/a Serenata), BKUK

9 Corp. (d/b/a Limon Jungle), B & R Sorrento Corp. (d/b/a Intermezzo), Besim Kukaj, and John

Doe (collectively, “Defendants”) for failure to pay overtime compensation, failure to pay

overtime premiums, failure to pay a wage higher than the statutory minimum, failure to

reimburse equipment costs, and failure to furnish accurate wage statements and notices in

violation of the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).

Doc. 1. Garcia has submitted an application for the Court to approve the parties’ Settlement

Agreement (the “Agreement”). Doc. 45. For the reasons set forth below, the application is

DENIED.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). �e parties therefore must satisfy the Court that
their agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015).

             In determining whether the proposed settlement is fair and reasonable, a
             court should consider the totality of circumstances, including but not limited
             to the following factors: (1) the plaintiﬀ’s range of possible recovery; (2)
             the extent to which the settlement will enable the parties to avoid anticipated
             burdens and expenses in establishing their respective claims and defenses;
             (3) the seriousness of the litigation risks faced by the parties; (4) whether
             the settlement agreement is the product of arm’s-length bargaining between
             experienced counsel; and (5) the possibility of fraud or collusion.

Felix v. Breakroom Burgers & Tacos, No. 15 Civ. 3531 (PAE), 2016 WL 3791149, at *2

(S.D.N.Y. Mar. 8, 2016) (quoting Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012)).

I.        THE SETTLEMENT AMOUNT AND FEES

          �e Agreement provides for a total settlement of $18,000. Agreement ¶ 1. �e Court is

satisﬁed that the parties have adequately justiﬁed the dollar amounts constituting the settlement.

Counsel’s estimated range of recovery was about $24,000. Doc. 45 at 2. �e Court ﬁnds that

this settlement is fair and reasonable.

          Regarding the reasonableness of attorneys’ fees requested, the Court looks to “the

lodestar—the product of a reasonable hourly rate and the reasonable number of hours required by

the case–which creates a presumptively reasonable fee.” Zhang v. Lin Kumo Japanese Rest.,

Inc., No. 13 Civ. 6667 (PAE), 2015 WL 5122530, at *2 (S.D.N.Y. Aug. 31, 2015) (quoting

Stanczyk v. City of New York, 752 F.3d 273, 284 (2d Cir. 2014)). Under the proposed settlement

agreement, Garcia’s attorneys will retain $6000 — one-third of the total settlement amount. In

line with the requirements for FLSA settlement approval in this Circuit, Garcia’s counsel has

submitted billing records detailing the type of work performed and hours logged by each attorney

or staﬀ member in this matter so that the Court may calculate reasonable fees under the

                                                   2
“lodestar” method. See Garcia v. Jambox, Inc., No. 14 Civ. 3504 (MHD), 2015 WL 2359502, at

*6 (S.D.N.Y. Apr. 27, 2015) (“In this circuit, a proper fee request entails submitting

contemporaneous billing records documenting, for each attorney, the date, the hours expended,

and the nature of the work done. �at requirement extends to parties seeking approval of a

settlement that allocates a portion of the proceeds to the attorney.” (internal quotation marks and

citations omitted)); see also Beckert, 2015 WL 8773460, at *2 (evaluating the reasonableness of

plaintiﬀ’s request for fees of one-third of the settlement amount by reviewing the reasonable

hours worked multiplied by reasonable hourly rates, i.e. the lodestar method).

        Here, Plaintiﬀ’s counsel’s lodestar calculation is $3565.00 and $595.00 in costs for a total

of $4160.00. Doc. 70, Ex. 3. �is work includes drafting court documents, calculating damages,

attending mediation, default judgment preparation, and settlement negotiations. �e total amount

of hours billed by all individuals is 8.90 hours. Id. �e Court is satisﬁed with the billing rates

that counsel assigned to each biller and the number of hours spent for each task. 1 Based on these

sums, the Court ﬁnds that the requested attorneys’ fees and costs of $6000, one-third of the

settlement, are objectively reasonable.

II.     THE RELEASE PROVISIONS

        �e Agreement contains a provision, however, wherein Garcia releases “all claims,

known or unknown, asserted or unasserted, and other promises below, and in full and complete

settlement of any and all claims between any of the parties, including but not limited to those

arising form, involving or relating to Plaintiﬀ’s claims in the Complaint . . . .” Agreement ¶ A(2)

(emphasis added). �is is a “highly restrictive . . . provision[] . . . in strong tension with the



1
 �e lodestar amount was calculated at a rate of $450 an hour for attorney Michael Faillace and $350 an hour for
attorney Marisol Santos.

                                                        3
